Citation Nr: 1224368	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-34 594	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines




THE ISSUE

Whether the appellant is a veteran for the purpose of establishing entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel





INTRODUCTION

The claimant/appellant alleges he had recognized guerrilla service with the United States Armed Forces of the Far East (USAFFE) during World War II.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decisional letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines that denied his claim seeking compensation from the Filipino Veterans Equity Compensation Fund.  Because veteran status of the person seeking benefits is a threshold requirement for establishing entitlement to such benefits, that is the matter before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible for one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in claims where it is necessary to first establish veteran status, proper VCAA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, what information the appellant is responsible for providing, and what information VA will seek to obtain concerning that element. 

A close review of the claims file found that the appellant was advised of VA's duties to notify and assist in the development of his claim by letter dated in December 2011.  While this letter was not issued prior to the initial adjudication of this matter, a March 2012 supplemental statement of the case readjudicated the matter after the appellant had opportunity to respond and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

To the extent there is any defect in the timing or content of the notice provided, the Board finds that the appellant is not prejudiced by such notice defect.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court reversed the case of Sanders v. Nicholson, 487 F.3d 881 (2007), which had held that any error in VCAA notice should be presumed prejudicial and that VA must always bear the burden of proving that such an error did not cause harm.  In reversing Sanders, the Supreme Court in essence held that - except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  The appellant has not alleged that he was prejudiced because he did not receive timely notice of what was needed to substantiate his claim.  The record reflects that based on information he provided in association with his June 2009 claim for benefits, the RO sought service department verification of his service, and based on service department certification that he did not have qualifying service, determined he is ineligible for VA benefits as a matter of law.  When an appellant is ineligible for VA benefits as a matter of law based on the service department's refusal to certify the appellant's service, he is not prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status.  See Palor, 21 Vet. App. at 332-33 ("given the binding nature of the U.S. service department's certification . . . a remand for further development could not possibly change the outcome of the decision").

The RO sought certification of the appellant's military service on two occasions and advised him of what documents he could submit to assist in the matter.  He has not identified or submitted any further evidence suggesting that another re-certification of his service/nonservice is necessary.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Factual Background

The Board notes that it has reviewed all of the evidence of record, to include in the claims file and in "Virtual VA" file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (Virtual VA does not contain any evidence or correspondence pertinent to the matter at hand.)  

In June 2009, the appellant submitted a VA Form 21-4138 (CF) to apply for a one-time payment from the Filipino Veterans Equity Compensation Fund.  He contended that he had active service in the Commonwealth Army and as a  Recognized Guerrilla, and listed his name; his date of birth; and his place of birth.  He also provided the names of his father and mother.  The appellant provided his service number and stated he served from December 14, 1941, to March 21, 1946, with "MP Co. 2nd Bn. 66th Regt. 6 MD."  

In conjunction with the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund, he also submitted the following documents:

* An Affidavit for Philippine Army Personnel" (PA AGO Form 23), dated in January 1946 listing the same name and birth date as provided on the June 2009 application, and indicating induction into the United States Armed Forces of the Far East (USAFFE) on December 17, 1941, that the appellant was processed on May 23, 1945, and that he served from December 18, 1941, to May 28, 1942 with "HQ & HQ" Serv. Co. 64 Inf." and from September 18, 1942, to May 22, 1945, with the "M.P. Co. 66th Inf. Grla."  

* A February 2007 certification from the General Headquarters of the Armed Forces of the Philippines, Office of the Adjutant General (Form AGNRD) which provides an extract of the appellant's military service records.  It certifies that a Private with the appellant's name had military status as a "USAFFE/GRLA" with a date of enlistment of December 17, 1941, and listed the appellant's unit as "Hq & Hq Serv Co 64th Inf ."  This certification indicated that the appellant was processed on May 23, 1945, and that his name was not listed in the Reconstructed Recognized Guerilla Roster of 1948.

* A photocopy of the appellant's Development Bank of the Philippines passbook.

* A photocopy of the appellant's passport. 

* Photocopies of the appellant's postal and Republic of the Philippines Office of Senior Citizen Affairs identification cards.
* A photocopy of an "Application for Old Age Pension (Veteran)" filed with Philippine Veterans Affairs Office (PVAO) in October 1990 reflecting the same, name, date of birth, and service number listed on his June 2009 application; his last  unit of assignment as " 'MP' Co. 2nd Bn. 66th Regt. 6 MD;" and a discharge date of March 21, 1946.  This application also noted USAFEE and Guerrilla service.  

In November 2009, the RO submitted the appellant's PA AGO Form 23 to the National Personnel Records Center (NPRC) and requested that they "furnish complete AGUZ Form 632 and furnish all extracts of Form 23 executed prior to and subsequent to 06-30-46."  This submission to the NPRC listed the appellant's USAFFE unit as "2nd Repl Co 6th Repl Bn AP 715" and his Guerilla unit as "MP Co 2nd BN 66th Regt 6 MD."  The date of entrance to active duty was listed on this submission as December 14, 1941, and the date of separation from active duty was listed as May 23, 1945.  Later in November 2009, the NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

In January 2012, the RO sought re-certification of the appellant's service from the NPRC.  In a change from the previous submission to the NPRC, the appellant's name was listed as "T., L. D." or the additional names "T., L./T., L. [the appellant's complete middle name]."  Also changed from the previous submission were the appellant's units, with his USAFFE and Guerilla units changed to "Hq & Hq Serv Co. 64th Inf/6th MD Team #18," and his date of separation from active duty, which was listed as March 21 1946.  Submitted in conjunction with the re-certification request was correspondence from the appellant, the appellant's Form 23, his October 1990 Application for Old Age Pension, his June 2009 claim for a one time payment from the Filipino Veterans Equity Compensation Fund, and copies of the appellant's postal and senior citizen identification cards and passport noted above.  In February 2012 NPRC again responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


C. Legal Criteria and Analysis

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

The appellant has not submitted any documents that meet the first requirement of 
38 C.F.R. § 3.203(a).  He has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge from the U.S. Armed Forces.  Therefore, VA sought service department verification of whether the appellant served in the U.S. Armed Forces in the Philippines.  In November 2009 and February 2012, based on the information contained in the appellant's claims forms and in the documents he submitted, the service department (via the NPRC) certified it had no record of the appellant serving as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 

The Board notes that while there are documents certifying that he is a veteran of World War II, these documents have been provided by the Armed Forces of the Philippines, not a U.S. service department, and they are therefore inadequate to establish veteran status.  See 38 C.F.R. § 3.203(a).  Conversely, certifications from the service department (via the NPRC) are binding on VA, and VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  If a change of service department certification is what the appellant seeks, his remedy lies with the service department and not with VA.  Moreover, while the appellant has asserted that records proving that his service qualified him for the benefits sought were destroyed in the 1973 NPRC fire, the responses from NPRC have not indicated that his records were part of those destroyed in that fire.  

The appellant has provided no further evidence (since the February 2012 certification) that would warrant another request for re-certification of his 
service/nonservice by the service department and VA must abide by the service department's certification.  See Capellan v. Peake, 539 F.3d 1737 (Fed Cir. 2008); Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Accordingly, the Board finds the appellant did not have the requisite service and is not a veteran so as to establish eligibility for compensation from the Filipino Veterans Equity Compensation Fund. Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish veteran status for the appellant and his entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


